Citation Nr: 1450295	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability not related to service.

2.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus resulting from exposure to loud noises as a Fire Protection Specialist and helicopter crew member while in the Air Force.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

As noted above, the Veteran was a Fire Protection Specialist and helicopter crew member while in the Air Force.  Such duties are consistent with exposure to noise, and accordingly, the Board recognizes the in-service noise exposure.  Additionally, the Board does not dispute that the Veteran currently has a hearing loss disability for VA purposes and tinnitus.  Therefore, the dispositive question is whether the Veteran's current hearing loss and tinnitus are related to his in-service noise exposure.

The Veteran was examined for enlistment in May 1971 at which time his ears and hearing were found to be normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
-
25
LEFT
25
15
10
-
25

At that time, the Veteran denied any history of ear trouble.

An in-service hearing test was performed in August 1972, at which time the Veteran's ears and hearing were again found to be normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
10
5
LEFT
10
10
5
5
10

The Veteran was examined in January 1974, for separation from service, during which time his ears and hearing were normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
5
0
0

At that time, the Veteran denied any history of ear trouble or hearing loss, but reported a positive history for other, unrelated disorders.  The Veteran's service treatment records do not show any complaints or abnormal findings pertaining to hearing loss or tinnitus at any time during service.

In June 2011, the Veteran received an audiology consultation at the VA Medical Center in Castle Point.  The audiologist noted that the Veteran had no family history of hearing loss, and no recreational noise exposure.  The Veteran reported that he experienced acoustic trauma as a firefighter in the Air Force, and that he often noticed decreased hearing and tinnitus following flights.  The audiologist stated that the Veteran's bilateral hearing loss and tinnitus is likely a result of military acoustic trauma.  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
30
35
29
LEFT
20
25
30
40
29

 
The Veteran was provided with a VA Compensation & Pension audiology examination in September 2011.  Audiometric testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
15
15
15
LEFT
10
10
15
25
15

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.

In rendering an opinion as to whether the Veteran's current hearing problems are related to service, the September 2011 VA audiologist noted that the Veteran was a Fire Protection Specialist assigned to a helicopter team, but observed that the Veteran's hearing was normal at time of military entrance and separation.  The Veteran reported that he did not start having trouble with hearing until 10-20 years prior to the examination.  As to tinnitus, the Veteran reported that it began in 1972 or 1973.  He could not recall a date or incident of onset, but stated that when he would get out of helicopters and take off his helmet, he sometimes experienced ringing in his ears.  The audiologist opined that the Veteran's hearing loss and tinnitus were not due to or a result of acoustic trauma while in service.  

Specifically regarding hearing loss, the September 2011 audiologist explained that 

"Damage to the auditory system from acoustic trauma or noise exposure typically results in a particular patter or configuration of hearing loss or threshold shift known as a noise notch.  According to audiograms found in [the Veteran's] c-file, no permanent changes in hearing are found during his military service that would be consistent with a change in hearing as a result of noise exposure.  According to test results from today's C&P exam, very mild hearing loss is only revealed at 6000 and 8000Hz.  These results continue to be inconsistent with a typical noise induced hearing loss pattern.  Rather, when compared to age norms obtained from the Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006) study conducted by the Institute of Medicine, [the Veteran's] hearing thresholds are consistent with age related norms.  Figure 2-6 and Figure 2-7 may be referenced from this report.  Veteran's hearing is consistent with norms for age-related hearing loss for men with no noise notch."

As to tinnitus, the September 2011 audiologist noted that the Veteran's claims file contained no evidence of a significant change in auditory system function during or after service.  The audiologist also noted that audiograms taken during service showed no change in auditory system function which would otherwise help to corroborate the Veteran's claim of tinnitus related to noise exposure, and the Veteran could not provide a specific event or time of onset.  The audiologist concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.

In support of his claim, the Veteran has submitted statements asserting that his hearing loss and tinnitus are related to service.  In a statement dated in August 2011, the Veteran acknowledged that he did not notice the signs of hearing loss until he was out of the service for many years.  In a letter submitted in November 2011, the Veteran stated that "after leaving military service, I would notice the ringing and loss of hearing becoming pronounced as the years went on."

The Board finds that service connection for hearing loss and tinnitus is not warranted.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for hearing loss.  Sensorineural hearing loss was not manifest to a compensable degree within one year of separation from service.  Furthermore, neither sensorineural hearing loss nor manifestations sufficient to identify it were shown during service.  Rather, hearing tests administered during service were normal and the Veteran denied having any history of hearing or ear trouble during that time period.  Additionally, the Veteran does not contend to have had hearing loss until at least 15 years after service, and the first treatment record for hearing loss in record is not until June 2011, almost 40 years after service.  Therefore, the Board finds that the presumption of service connection for sensorineural hearing loss does not apply.

The Board also finds that weight of the evidence is against the Veteran's claims on a direct basis, and thus, service connection for hearing loss and tinnitus must be denied.  The Board affords greater weight to the September 2011 VA audiologist's opinion than to that of the June 2011 audiologist's opinion.  The June 2011 audiologist summarily concluded that the Veteran's hearing loss and tinnitus were related to service, with no supporting reasoning.  In contrast, the September 2011 audiologist conducted a detailed review of the evidence in the claims file, and provided extensive explanation why the Veteran's hearing loss pattern was consistent with age-related hearing loss, rather than acoustic trauma.  She also referenced supporting information from medical resources on military-related hearing loss and tinnitus.  Finally, the audiologist explained that, as to tinnitus, there were no changes to the Veteran's auditory system functioning noted in service or other evidence to corroborate a claim of noise-exposure related tinnitus.  For these reasons, the Board affords more probative weight to the September 2011 audiologist's opinion that the Veteran's hearing loss and tinnitus are not related to service.

Additionally, the Board finds that the Veteran's opinion that his hearing loss and tinnitus are related to service to be less probative than the opinion of the September 2011 audiologist.  While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the September 2011 audiologist, outweigh those of a layperson, such as the Veteran.  The September 2011 audiologist has education, training, and experience on these matters that the Veteran is not shown to have. 

Lastly, the Board notes that the first report of hearing loss and tinnitus in the record is in a June 2011 VA audiology consultation, almost 40 years after separation from service.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, while the Veteran is competent to report noise exposure, tinnitus, and a subjective hearing loss, the weight of the evidence establishes that his hearing loss and tinnitus are not due to in-service noise exposure or any other events which may have occurred in service.  In reaching this determination, the Board acknowledges that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and they must therefore be denied.  38 U.S.C.A. § 5107(b) (2013); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000.  A notice letter dated in August 2011 is of record.  The RO has obtained pertinent medical records, including the Veteran's service treatment records and VA outpatient treatment reports.

The Veteran was provided a thorough VA medical examination in September 2011 for the development of his claim.  The Veteran has made no specific allegations as to the inadequacy of that opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  Accordingly, the Board finds that no further development is necessary to reach a decision on the claim.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


